Citation Nr: 0420480	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post-operative residuals of right anterior cruciate ligament 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had service with the U.S. Army National Guard, 
including periods of active duty for training, from 1990 to 
1999.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1999 rating action of the Baltimore, 
Maryland RO that granted service connection and assigned an 
initial 20 percent rating for post-operative residuals of 
right anterior cruciate ligament repair, effective May 21, 
1999.  A Notice of Disagreement with the initial 20 percent 
rating was received in November 1999, and a Statement of the 
Case (SOC) was issued subsequently that month.  A Substantive 
Appeal was received in March 2000.  Supplemental SOCs (SSOCs) 
were issued in April 2001 and October 2002, reflecting the 
RO's continued denials of an initial rating in excess of 20 
percent.

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In August 2003, the veteran's claims file was transferred to 
the Roanoke, Virginia RO, reflecting his change of residence 
to that state.

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In connection with the claim on appeal, the veteran has 
undergone several VA examinations, the last in July 2002.  
However, during his August 2003 Board hearing, he testified 
that he underwent right knee surgery in December 2003.  To 
ensure that the record includes current clinical findings to 
fully and fairly evaluate the claim for an initial rating in 
excess of 20 percent, the Board finds that a more 
contemporaneous examination would be helpful in resolving the 
claim on appeal.  See 38 U.S.C.A. § 5103A.  .

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate medical facility.  The veteran 
is hereby advised that failure to report for the scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the VA medical 
facility.  
  
On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response (of which he was not previously 
notified). See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all pertinent evidence in his 
possession.  After providing the required notice, the RO 
should obtain any additional evidence for which he provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  The RO should specifically request authorization to 
enable it to obtain all records of post-surgical right knee 
follow-up treatment and evaluation by J. Klimkiewicz, M.D., 
Georgetown University Hospital, Washington., D.C. from 
December 2003 to the present time.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to the Fenderson decision, cited to 
above.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should specifically 
request that the veteran provide 
authorization to enable it to obtain all 
records of post-surgical right knee 
follow-up treatment and evaluation by J. 
Klimkiewicz, M.D., Georgetown University 
Hospital, Washington., D.C., from 
December 2003 to the present time.    
   
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the right knee.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings pertinent to the post 
operative residuals of the right anterior 
cruciate ligament repair (other than 
right knee arthritis, if possible) should 
be reported in detail.  

The examiner should note that the render 
specific findings as to whether, during 
examination, there is objective evidence 
recurrent subluxation, lateral or other 
instability of the knee, or any giving 
away of the knee.  The examiner should 
also comment upon the veteran's need for 
a knee brace.  Finally, the examiner 
should provide an assessment of the 
severity of the surgical residuals of the 
right knee (other than arthritis, if 
possible), specifically indicating 
whether such residuals are more 
accurately described as slight, moderate, 
or severe.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth 
in a printed (typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice of the date 
and time of the examination sent to him 
by the VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its specific consideration of whether 
staged rating, pursuant to Fenderson, is 
appropriate.       
 
8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).

     

	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


